DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	As per claim 34, line 1, “28”  has been changed to  - - 29 - - .
	As per claim 35, line 1, “28”  has been changed to  - - 29 - - .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 20-36 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“a challenge from the customer to the retailer to match or exceed the customer contribution amount to the customer portfolio of vetted charities, an electronic device of the retailer that is in communication with the server and allows the retailer to access the customer portfolio stored in the server to determine if one or more of the multiple vetted charities in the customer portfolio are vetted charities to which the retailer would like to contribute, and a retailer contribution made by the retailer to the customer portfolio in response to the challenge.  ” as recited in independent claim 1.
“the customer challenging the retailer to match or exceed amount selected by the customer, an electronic device of the retailer in communication with the server allowing the retailer to access the customer portfolio stored in the server to determine if one or more of the vetted charities in the customer 
 
“an electronic device of the retailer that is in communication with the server that allows the retailer to match or exceed the customer contribution option of the customer with a retailer contribution to the customer portfolio, when the system matches at least one member of the customer’s portfolio with at least one member of the retailer’s portfolio” as recited in independent claim 36.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The prior art found below is deemed relevant but failed to teach or suggest the above noted 
Limitations. 
Gorelick (US Pub. No. 2006/0231608) teaches a system and method for determining a monetary 
contribution to a target account based rounding of a financial instrument. 
Palmer (US Pat. No. 8,010,450) discloses a system and method for entering into a financing 
agreement between a customer and merchant based on purchased data from the merchant.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


March 17, 2021